Title: To Benjamin Franklin from Anthony Todd, 17 March 1775
From: Todd, Anthony
To: Franklin, Benjamin


General post office March 17: 1775
Mr. Todd presents his Compliments to Dr. Franklin and sends him an extract of a Letter to Messrs. Foxcroft and Finlay of the 9th. of Decr. last concerning the Balance remaining in his Hands to which he has not as yet received an Answer, but makes no doubt when it comes it will clear up every Difficulty in settling his Accounts finally with this Office on paying the Balance as stated in the Sketch inclosed.
Mr. Fauquier has been here today but finds Dr. Franklin’s Account cannot be made up without the necessary Information from his Colleague.
